
	
		I
		111th CONGRESS
		2d Session
		H. R. 6181
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Deutch, and Mr. Klein of
			 Florida) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  investments in infrastructure, and for other purposes.
	
	
		1.Short title; amendment of
			 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the American Infrastructure
			 Investment Act of 2010.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendment of 1986 Code; table of
				contents.
					Sec. 2. Extension of Build America Bonds.
					Sec. 3. Exempt-facility bonds for sewage and water supply
				facilities.
					Sec. 4. Extension of exemption from alternative minimum tax
				treatment for certain tax-exempt bonds.
					Sec. 5. Extension and additional allocations of recovery zone
				bond authority.
					Sec. 6. Allowance of new markets tax credit against alternative
				minimum tax.
					Sec. 7. Extension of tax-exempt eligibility for loans
				guaranteed by Federal home loan banks.
					Sec. 8. Extension of temporary small issuer rules for
				allocation of tax-exempt interest expense by financial
				institutions.
				
			2.Extension of
			 Build America Bonds
			(a)In
			 generalSubparagraph (B) of
			 section 54AA(d)(1) is amended by striking January 1, 2011 and
			 inserting January 1, 2013.
			(b)Extension of
			 payments to issuers
				(1)In
			 generalSection 6431 is
			 amended—
					(A)by striking
			 January 1, 2011 in subsection (a) and inserting January
			 1, 2013; and
					(B)by striking
			 January 1, 2011 in subsection (f)(1)(B) and inserting a
			 particular date.
					(2)Conforming
			 amendmentsSubsection (g) of section 54AA is amended—
					(A)by striking
			 January 1, 2011 and inserting January 1, 2013;
			 and
					(B)by striking
			 qualified bonds issued
			 before 2011 in the heading and inserting
			 certain qualified
			 bonds.
					(c)Reduction in
			 percentage of payments to issuersSubsection (b) of section 6431
			 is amended—
				(1)by striking
			 The Secretary and inserting the following:
					
						(1)In
				generalThe
				Secretary
						;
				(2)by striking
			 35 percent and inserting the applicable
			 percentage; and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)Applicable
				percentageFor purposes of
				this subsection, the term applicable percentage means the
				percentage determined in accordance with the following table:
							
								
									
										In the case of a qualified bond issued during
						calendar year:The applicable percentage is:
										
									
									
										2009 or 201035 percent
										
										201132 percent
										
										201230 percent.
										
									
								
						.
				(d)Current
			 refundings permittedSubsection (g) of section 54AA is amended by
			 adding at the end the following new paragraph:
				
					(3)Treatment of
				current refunding bonds
						(A)In
				generalFor purposes of this subsection, the term
				qualified bond includes any bond (or series of bonds) issued to
				refund a qualified bond if—
							(i)the average maturity date of the issue of
				which the refunding bond is a part is not later than the average maturity date
				of the bonds to be refunded by such issue,
							(ii)the amount of the
				refunding bond does not exceed the outstanding amount of the refunded bond,
				and
							(iii)the refunded
				bond is redeemed not later than 90 days after the date of the issuance of the
				refunding bond.
							(B)Applicable
				percentageIn the case of a refunding bond referred to in
				subparagraph (A), the applicable percentage with respect to such bond under
				section 6431(b) shall be the lowest percentage specified in paragraph (2) of
				such section.
						(C)Determination of
				average maturityFor purposes of subparagraph (A)(i), average
				maturity shall be determined in accordance with section
				147(b)(2)(A).
						.
			(e)Clarification
			 related to levees and flood control projectsSubparagraph (A) of section 54AA(g)(2) is
			 amended by inserting (including capital expenditures for levees and
			 other flood control projects) after capital
			 expenditures.
			3.Exempt-facility bonds
			 for sewage and water supply facilities
			(a)Bonds for water
			 and sewage facilities exempt from volume cap on private activity bonds
				(1)In
			 generalParagraph (3) of section 146(g) is amended by inserting
			 (4), (5), after (2),.
				(2)Conforming
			 amendmentParagraphs (2) and (3)(B) of section 146(k) are both
			 amended by striking (4), (5), (6), and inserting
			 (6).
				(b)Tax-Exempt
			 issuance by Indian tribal governments
				(1)In
			 generalSubsection (c) of section 7871 is amended by adding at
			 the end the following new paragraph:
					
						(4)Exception for
				bonds for water and sewage facilitiesParagraph (2) shall not apply to an exempt
				facility bond 95 percent or more of the net proceeds (as defined in section
				150(a)(3)) of which are to be used to provide facilities described in paragraph
				(4) or (5) of section
				142(a).
						.
				(2)Conforming
			 amendmentParagraph (2) of section 7871(c) is amended by striking
			 paragraph (3) and inserting paragraphs (3) and
			 (4).
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			4.Extension of
			 exemption from alternative minimum tax treatment for certain tax-exempt
			 bonds
			(a)In
			 generalClause (vi) of
			 section 57(a)(5)(C) is amended—
				(1)by striking
			 January 1, 2011 in subclause (I) and inserting January 1,
			 2012; and
				(2)by striking
			 and
			 2010 in the heading and inserting
			 , 2010, and
			 2011.
				(b)Adjusted current
			 earningsClause (iv) of section 56(g)(4)(B) is amended—
				(1)by striking
			 January 1, 2011 in subclause (I) and inserting January 1,
			 2012; and
				(2)by striking
			 and
			 2010 in the heading and inserting
			 , 2010, and
			 2011.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2010.
			5.Extension and
			 additional allocations of recovery zone bond authority
			(a)Extension of
			 recovery zone bond authoritySection 1400U–2(b)(1) and section
			 1400U–3(b)(1)(B) are each amended by striking January 1, 2011
			 and inserting January 1, 2012.
			(b)Additional
			 allocations of recovery zone bond authority based on
			 unemploymentSection 1400U–1 is amended by adding at the end the
			 following new subsection:
				
					(c)Allocation of
				2010 recovery zone bond limitations based on unemployment
						(1)In
				generalThe Secretary shall
				allocate the 2010 national recovery zone economic development bond limitation
				and the 2010 national recovery zone facility bond limitation among the States
				in the proportion that each such State’s 2009 unemployment number bears to the
				aggregate of the 2009 unemployment numbers for all of the States.
						(2)Minimum
				allocationThe Secretary
				shall adjust the allocations under paragraph (1) for each State to the extent
				necessary to ensure that no State (prior to any reduction under paragraph (3))
				receives less than 0.9 percent of the 2010 national recovery zone economic
				development bond limitation and 0.9 percent of the 2010 national recovery zone
				facility bond limitation.
						(3)Allocations by
				States
							(A)In
				generalEach State with respect to which an allocation is made
				under paragraph (1) shall reallocate such allocation among the counties and
				large municipalities (as defined in subsection (a)(3)(B)) in such State in the
				proportion that each such county’s or municipality’s 2009 unemployment number
				bears to the aggregate of the 2009 unemployment numbers for all the counties
				and large municipalities (as so defined) in such State.
							(B)2010 allocation
				reduced by amount of previous allocationEach State shall reduce
				(but not below zero)—
								(i)the amount of the 2010 national recovery
				zone economic development bond limitation allocated to each county or large
				municipality (as so defined) in such State by the amount of the national
				recovery zone economic development bond limitation allocated to such county or
				large municipality under subsection (a)(3)(A) (determined without regard to any
				waiver thereof), and
								(ii)the amount of the 2010 national recovery
				zone facility bond limitation allocated to each county or large municipality
				(as so defined) in such State by the amount of the national recovery zone
				facility bond limitation allocated to such county or large municipality under
				subsection (a)(3)(A) (determined without regard to any waiver thereof).
								(C)Waiver of
				suballocationsA county or municipality may waive any portion of
				an allocation made under this paragraph. A county or municipality shall be
				treated as having waived any portion of an allocation made under this paragraph
				which has not been allocated to a bond issued before May 1, 2011. Any
				allocation waived (or treated as waived) under this subparagraph may be used or
				reallocated by the State.
							(D)Special rule for
				a municipality in a countyIn the case of any large municipality
				any portion of which is in a county, such portion shall be treated as part of
				such municipality and not part of such county.
							(4)2009
				unemployment numberFor purposes of this subsection, the term
				2009 unemployment number means, with respect to any State,
				county or municipality, the number of individuals in such State, county, or
				municipality who were determined to be unemployed by the Bureau of Labor
				Statistics for December 2009.
						(5)2010 national
				limitations
							(A)Recovery zone
				economic development bondsThe 2010 national recovery zone economic
				development bond limitation is $10,000,000,000. Any allocation of such
				limitation under this subsection shall be treated for purposes of section
				1400U–2 in the same manner as an allocation of national recovery zone economic
				development bond limitation.
							(B)Recovery zone
				facility bondsThe 2010
				national recovery zone facility bond limitation is $15,000,000,000. Any
				allocation of such limitation under this subsection shall be treated for
				purposes of section 1400U–3 in the same manner as an allocation of national
				recovery zone facility bond
				limitation.
							.
			(c)Authority of
			 State To waive certain 2009 allocationsSubparagraph (A) of section 1400U–1(a)(3)
			 is amended by adding at the end the following: A county or municipality
			 shall be treated as having waived any portion of an allocation made under this
			 subparagraph which has not been allocated to a bond issued before May 1, 2011.
			 Any allocation waived (or treated as waived) under this subparagraph may be
			 used or reallocated by the State..
			6.Allowance of new
			 markets tax credit against alternative minimum tax
			(a)In
			 generalSubparagraph (B) of
			 section 38(c)(4) is amended by redesignating clauses (v) through (ix) as
			 clauses (vi) through (x), respectively, and by inserting after clause (iv) the
			 following new clause:
				
					(v)the credit determined under section 45D,
				but only with respect to credits determined with respect to qualified equity
				investments (as defined in section 45D(b)) initially made before January 1,
				2012,
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to credits
			 determined with respect to qualified equity investments (as defined in section
			 45D(b) of the Internal Revenue Code of 1986) initially made after March 15,
			 2010.
			7.Extension of
			 tax-exempt eligibility for loans guaranteed by Federal home loan
			 banksClause (iv) of section
			 149(b)(3)(A) is amended by striking December 31, 2010 and
			 inserting December 31, 2011.
		8.Extension of
			 temporary small issuer rules for allocation of tax-exempt interest expense by
			 financial institutions
			(a)In
			 generalClauses (i), (ii),
			 and (iii) of section 265(b)(3)(G) are each amended by striking or
			 2010 and inserting , 2010, or 2011.
			(b)Conforming
			 amendmentSubparagraph (G) of section 265(b)(3) is amended by
			 striking and
			 2010 in the heading and inserting
			 , 2010, and
			 2011.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after December 31, 2010.
			
